Case 2:17-cv-13516-AC-MKM ECF No. 57 filed 04/03/19                   PageID.885       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Gerald D Grays, et al.,

                                   Plaintiff(s),
v.                                                     Case No. 2:17−cv−13516−AC−MKM
                                                       Hon. Avern Cohn
City of Detroit, et al.,

                                   Defendant(s),



                                      NOTICE TO APPEAR

   You are hereby notified to appear before District Judge Avern Cohn at the United States
District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
226, Detroit, Michigan, for the following proceeding(s):

      • STATUS CONFERENCE: April 22, 2019 at 10:00 AM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/M. Verlinde
                                                   Case Manager

Dated: April 3, 2019
